
	
		II
		111th CONGRESS
		1st Session
		S. 2873
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2009
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny the
		  deduction for direct to consumer advertising expenses for prescription
		  pharmaceuticals and to provide a deduction for fees paid for the participation
		  of children in certain organizations which promote physical
		  activity.
	
	
		1.Disallowance of deduction for
			 direct to consumer advertising expenses for prescription
			 pharmaceuticals
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of subtitle A of the Internal Revenue Code of 1986 (relating to
			 items not deductible) is amended by adding at the end the following new
			 section:
				
					280I.Disallowance of deduction for direct to
				consumer advertising expenses for prescription pharmaceuticalsNo deduction shall be allowed under this
				chapter for expenses relating to direct to consumer advertising in any media
				for the sale and use of prescription pharmaceuticals for any taxable
				year.
					.
			(b)Conforming
			 amendmentThe table of sections for such part IX of the Internal
			 Revenue Code of 1986 is amended by adding after the item relating to section
			 280H the following new item:
				
					
						Sec. 280I. Disallowance of deduction for direct to consumer
				advertising expenses for prescription
				pharmaceuticals.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act, in taxable years
			 ending after such date.
			2.Physical
			 Lifestyles for America's Youth (PLAY) deduction
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating section 224 as section 225 and
			 inserting after section 223 the following new section:
				
					224.Fees for
				organizations promoting children's physical activity
						(a)General
				ruleThere shall be allowed
				as a deduction under this chapter an amount equal to the lesser of—
							(1)the amount paid or incurred by the taxpayer
				during the taxable year for the participation of a qualifying child (as defined
				in section 152(c)) of the taxpayer in a qualified organization, or
							(2)$500.
							(b)Limitations
							(1)In
				generalNo deduction shall be allowed under subsection (a) with
				respect to any taxpayer whose adjusted gross income for the taxable year
				exceeds $250,000.
							(2)Adjusted gross
				incomeFor purposes of this subsection, adjusted gross income
				shall be determined—
								(A)without regard to
				this section and sections 199, 911, 931, and 933, and
								(B)after the
				application of sections 86, 135, 137, 219, 221, 222, and 469.
								(c)Qualified
				organizationFor purposes of this section, the term
				qualified organization means any other organization the principal
				activities of which are designed to promote or provide for the physical
				activity of children, as determined under guidelines published by the Secretary
				in consultation with the Secretary of Health and Human
				Services.
						.
			(b)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as relating to section 225 and inserting after the item relating to section
			 223 the following new item:
				
					
						Sec. 224. Fees for organizations promoting children's physical
				activity.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
